 PROB 12C                                                                                  Report Date: June 19, 2019
(6/16)

                                        United States District Court
                                                                                                           FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                        for the

                                         Eastern District of Washington
                                                                                                  Jun 20, 2019
                                                                                                      SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Anthony J. Mathias                         Case Number: 0980 2:11CR00024-JLQ-1
 Address of Offender:                                 Spokane Valley, Washington 99206
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: October 7, 2011
 Original Offense:         Ct. 1: Burglary in Indian Country, 18 U.S.C. § 1153; Ct. 2: Possession of a Firearm
                           During the Commission of a Crime of Violence 18 U.S.C. § 924(c)(1)(A)(1)
 Original Sentence:        Prison - 66 months                 Type of Supervision: Supervised Release
                           TSR - 36 months

 Revocation Sentence       Prison - 9 months
 06/15/2018                TSR 24 months
 Asst. U.S. Attorney:      Patrick J. Cashman                Date Supervision Commenced: February 13, 2019
 Defense Attorney:         Federal Defender’s Office         Date Supervision Expires: February 12, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/08/2019 and 05/16/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            6           Mandatory Condition # 1: You must not commit another Federal, state, or local crime.

                        Supporting Evidence: On June 17, 2019, Mr. Mathias was arrested for 2nd degree criminal
                        trespassing.

                        According to the police report, case number 2019-20111446, Spokane police responded to
                        a report of a suspicious male in the backyard of a residence. A neighbor confronted the
                        male, later identified as Mr. Mathias. When confronted by the neighbor, Mr. Mathias took
                        off running and jumped over several fences to get away. Mr. Mathias was seen in the
                        backyard of a residence, where the neighbors found tin foil on the ground with burn marks
                        on it. The residence is completely fenced in and it is an obvious area that is off limits unless
                        invited in. The homeowner of said residence where Mr. Mathias was found was not home
                        at the time.
Prob12C
Re: Mathias, Anthony J.
June 19, 2019
Page 2

                      Spokane Police searched the area looking for Mr. Mathias and located him a block away.
                      He matched the description provided by the neighbor and was observed dropping items in
                      the grass. Those items found were bits of tin foil.

                      Mr. Mathias was detained and the police report indicates Mr. Mathias “was very high.” His
                      eyes were droopy and he was having problems keeping his head up. He had a syringe in his
                      pocket that he admitted was for heroin usage.

                      On February 14, 2019, Mr. Mathias signed his conditions of supervision acknowledging an
                      understanding of his conditions of supervision, to include mandatory conditions number 2,
                      informing him he is not to commit a federal, state, or local crime.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     06/19/2019
                                                                            s/Corey M. McCain
                                                                            Corey M. McCain
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer

                                                                             6/20/19
                                                                            Date
